UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1263


JUAN R. CERVANTES,

                Plaintiff – Appellant,

          v.

BRIDGEFIELD CASUALTY INSURANCE COMPANY,

                Defendant - Appellee.



                            No. 16-1324


JUAN R. CERVANTES,

                Plaintiff – Appellee,

          v.

BRIDGEFIELD CASUALTY INSURANCE COMPANY,

                Defendant - Appellant.



Appeals from the United States District Court for the Middle
District of North Carolina, at Greensboro.   Joe L. Webster,
Magistrate Judge. (1:15-cv-00081-JLW)


Submitted:   November 29, 2016            Decided:   December 6, 2016


Before NIEMEYER, TRAXLER, and HARRIS, Circuit Judges.
Affirmed by unpublished per curiam opinion.


J. David Stradley, WHITE & STRADLEY,          PLLC, Raleigh, North
Carolina; Brian M. Ricci, RICCI LAW FIRM,      PA, Greenville, North
Carolina, for Appellant/Cross-Appellee.        Jessica C. Tyndall,
MCANGUS, GOUDELOCK & COURIE, Raleigh,          North Carolina, for
Appellee/Cross-Appellant.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

        Juan     R.        Cervantes       appeals       the    district        court’s       order

dismissing his complaint for lack of subject matter jurisdiction

under     Fed.        R.     Civ.     P.    12(b)(1),          and     Bridgefield      Casualty

Insurance        Company            (“Bridgefield”)            cross-appeals           from     the

district court’s orders denying Bridgefield’s motions to stay

discovery and for a protective order, and granting, in part,

Cervantes’ motions to compel and for sanctions.                                With respect to

Cervantes’       appeal,        we       have    reviewed       the    record     and    find    no

reversible       error.             We     agree    with       the     district       court    that

“persuasive data” does not exist convincing us that the North

Carolina Supreme Court would disagree with the decisions of the

North Carolina Court of Appeals relied on by the district court.

See     Assicurazioni          Generali,         S.p.A.        v.     Neil,    160 F.3d 997,

1002-03 (4th Cir. 1998).                    Accordingly, we affirm the dismissal

of Cervantes’ complaint substantially for the reasons stated by

the district court.                 Cervantes v. Bridgefield Cas. Ins. Co., No.

1:15-cv-00081-JLW (M.D.N.C. Feb. 11, 2016).                                  Because we affirm

the     district       court’s        dismissal        of      Cervantes’       complaint,      we

dismiss Bridgefield’s cross-appeal as moot.                                   We dispense with

oral     argument          because        the    facts    and        legal    contentions       are

adequately       presented           in    the    materials          before    this    court    and

argument would not aid the decisional process.

                                                                                         AFFIRMED

                                                   3